Per Curiam.

The amount due for the work and merchandise upon which plaintiff based its causes of action was admittedly the obligation of the corporate defendant. Even if it is to be assumed that the check given by Samuel Frey, the individual defendant, could apply on the total amount allegedly due from the corporate defendant to the plaintiff, in no event could the individual defendant be held liable for the sum of $137.35, the award made by the court below in favor of plaintiff against the individual defendant.
*424Since there is no basis for the judgment of $137.35 against the individual defendant, the judgment may not be permitted to stand.
The judgment should be reversed and a new trial ordered, with $30 costs to appellant to abide the event.
Concur — Hoestadter, J. P., Hecht and Aurelio, JJ.
Judgment reversed, etc.